DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In regards to Applicant’s response filed 1/28/2021 claims 1, 3-13, and 15-22 are pending examination, and claims 2 and 14 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 15, and its dependents, are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms Claim 15 states “wherein upon an elongated member of the medical tool simulator being pressed against a human body”.  This claim limitation is being read as claiming “a human body”.  The Examiner suggest amending the claimed limitation to include language stating “configured to” to avoid the issue of claiming a human.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11- 13, 15- 16, 18, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kruecker (US 2012018998) in view of Tepper et al. (US 20150056591).
In regards to claim 11, Kruecker discloses, “At least one computer-readable storage medium encoded with executable instructions that (para. 23-24 system stores computer program which is executed by a processor to train a user on how to perform ultrasounds and biopsies), when executed by at least one processor, cause the at least one processor to perform a method for simulating medical tool insertion (para. 48 the training system tracks and identify the insertion of a needle into the training system), the method comprising: receiving, from an ultrasound probe (para. 26-27 the ultrasound probe, 106, position is tracked and used to image a phantom which presents images of a human body), live ultrasound data representing a portion of a human body being imaged by the ultrasound probe in real-time (para. 26-27 the system tracks the location of the probe, 106, which images a phantom, 102, which is a tissue-mimicking phantom and used to simulate a human body, and presents the image on the workstation, 110 including the virtual tumors, the real-time imaging is understood to be live ultrasound data because the image is presented in real time and is presented of actual images of a human body, para. 30 the phantom used is intended to mimic a portion of the human body); receiving position data from a hand-held device comprising a medical tool simulator (para. 27 the system tracks the location of the an instrument device, 108 (this is understood to be the hand-held device), where the simulated instrument is a simulated biopsy needle, catheter, or needle probe, para. 29 discusses in more detail the spatial tracking system of the needle 108, the needle tip would be understood to be the elongated member portion); and generating an image of the portion of the human body with an image of a simulated medical tool positioned relative to the portion of the human body based on the computed position of the medical tool simulator (para. 26-29 the system presents the needle, 108, positions on the display 120 in relation to the location observed from the spatial tracking system and the phantom images), wherein the image of the portion of the human body comprises one or more live ultrasound images based on the received live ultrasound data (para. 26-27 the system tracks the location of the probe, 106 and the needle, 108 and will present a corresponding image of the body relating the tissue-mimicking phantom which is intended to represent a portion of the human body, the image is presented in real-time and uses images from a CT, MRI, or Ultrasound of actual body parts, so it is understood to be live images),” but fails to disclose, “computing a position of an elongated member of the medical tool simulator based on the received position data while a human body-facing end of the elongated member of the medical tool simulator is translated relative to the medical tool simulator, wherein the computed position is different from an actual position of the elongated member of the medical tool simulator.”  Tepper teaches, “computing a position of an elongated member of [a] medical tool simulator based on the received position data while a human body-facing end of the elongated member of the medical tool simulator is (para. 171-172 discusses how the system combines the ultrasound simulator, 36, depicted in fig. 2A-2C, with the needle simulator, 70, the top end of the needle where the three-dimensional orientation sensor, 72, as shown in Fig. 4B under broadest reasonable interpretation is understood to be the elongated member, para. 182-185 the transducer, 36, will provide an image of the simulated body, 80,  while the medical tool simulator or the needle system, 70 will present a superimposed image of the virtually inserted needle depth, 82), wherein the computed position is different from an actual position of the elongated member of the medical tool simulator (para. 185 the needle tip position and insertion depth will be simulated as shown in fig. 5 drawing label 82 but the actual tip of the needle will not penetrate the actual simulated surface, 32, this image is superimposed, para. 172 discusses the virtual penetration of the surface, 32).”  Therefore, it would have been obvious to one having ordinary skill in the art before the time of effective filing to have combined the system providing a virtual location for the needle, as taught by Tepper, with the ultrasound training system of Kruecker, for the purpose of creating a training system that allows a user to practice performing an internal biopsy with a needle system without actually having to puncture the simulated body.
In regards to claim 12, Kruecker in view of Tepper discloses the system of claim 11.  Kruecker further discloses, “receiving an orientation of the medical tool simulator (para. 26 the special tracking system 104 is able to track the medical tool simulator 108), a position of the ultrasound probe (para. 12 system tracks position of the probe, para. 27 identifies position of the ultrasound probe and presents it), and an orientation of the ultrasound probe (para. 29 the special tracking system 104 identifies the spatial pose of the probe 106 which is the orientation); and displaying, based on the live ultrasound data (para. 26-27 the system presents real-time images of the probe, 106 and the instrument, 108, these images are understood to be live due to the fact that it presents real-time images of human body parts that have been scanned of the representative phantom), the image of the portion of the human body with the image of the simulated medical tool positioned relative to the position of the human body (para. 26-27 the system will display the position of the needle, 108 relative to the virtual tumors, 116, the system displays the image of the simulated phantom in relation to the location of the medical tool), the image of the simulated medical tool comprising an overlay indicating in real-time information relating the medical tool simulator with the ultrasound probe (para. 12 the position tracking and the image presented from the ultrasound scanner is a real-time image, para. 27 the visualization of the ultrasound probe and the medical tool is in real-time).”  
In regards to claim 13, Kruecker in view of Tepper discloses the system of claim 12.  Kruecker further discloses, “computing the information relating the medical tool simulator with the ultrasound probe based on at least one of the position of the medical tool simulator (para. 28 the workstation 110 computes the simulated ablation based on the observed position of the needle, or medical tool simulator 108).”
In regards to claim 15, Kruecker discloses, “A medical tool insertion simulation system comprising: a medical tool simulator (Fig. 1 the needle probe 108, para. 26 the simulated instrument is a needle); and an ultrasound probe (para. 26 discussing fig. 1 the ultrasound probe, 106) hosting at least one second sensor (para. 2 discussing the spatial tracking system 104, which is able to track the position of the probe), wherein the at least one second sensor is configured to indicate a relative position between the medical tool simulator and the ultrasound probe (para. 26-29 the spatial tracking system will identify the location of the needle, 108 and the probe, 106 and display the corresponding image on the workstation 110),” but fails to disclose, “[a medical tool simulator] hosting at least one first sensor, wherein upon an elongated member of the medical tool simulator being pressed against a human body, the elongated member translates into the medical tool simulator without penetrating the human body.”  Tepper teaches, “a medical tool simulator] hosting at least one first sensor, wherein upon an elongated member of the medical tool simulator being pressed against a [surface to simulate a body] (para. 148 discusses the surface, 32, is intended to simulate a body, under broadest reasonable interpretation this is understood to simulate a human body, para. 171-172 the needle simulator, 70, the top end of the needle where the three-dimensional orientation sensor, 72, as shown in Fig. 4B under broadest reasonable interpretation is understood to be the elongated member, the needle simulator, 70, will be pressed against the simulated surface 32, this is seen in fig. 5), the elongated member translates into the medical tool simulator without penetrating the [surface] (para. 182-185 the transducer, 36, will provide an image of the simulated body, 80,  while the medical tool simulator or the needle system, 70 will present a superimposed image of the virtually inserted needle depth, 82, para. 172 discusses the needle simulator, 70, will virtually penetrate the simulated body, under broadest reasonable interpretation this is understood to mean that the elongated member does not penetrate the surface).”  
In regards to claim 16, Kruecker in view of Tepper disclose the system of claim 15.  Kruecker further discloses, “wherein: the at least one first sensor and/or the at least one second sensor is further configured to indicate a relative orientation between the medical tool simulator and the ultrasound probe (para. 29 the spatial tracking system, 104, identifies the spatial pose of the probe, 106, which is the orientation, para. 37 the orientation of the needle is identified using the spatial tracking system).”
In regards to claim 18, Kruecker in view of Tepper disclose the system of claim 16.  Kruecker further discloses, “further comprising: a display device (para. 26 the workstation 110 will present the different images in real-time)  configured to: receive the relative position of the medical tool simulator (para. 26 the spatial tracking system 104 tracks the position of the instrument, in this case the syringe needle 108) and the ultrasound probe (para. 26 the spatial tracking system 104 tracks the position of the ultrasound probe) and the relative orientation of the medical tool simulator (para. 28 discusses the spatial tracking system identifying the position of the needle, this would also include orientation of the needle, para. 37 the orientation of the needle is tracked) and the ultrasound probe (para. 29 the spatial tracking system 104 identifies the spatial pose of the probe 106 which is the orientation); receive, from the ultrasound probe, ultrasound data (para. 12 the position tracking and the image presented from the ultrasound scanner is a real-time image, para. 27 the visualization of the ultrasound probe and the medical tool is in real-time); and display, based on the ultrasound data, one or more ultrasound images including an overlay indicating in real-time information relating the medical tool simulator with the ultrasound probe (para. 12 the position tracking and the image presented from the ultrasound scanner is a real-time image, para. 27 the visualization of the ultrasound probe and the medical tool is in real-time)
In regards to claim 21, Kruecker discloses the above mentioned, but fails to disclose, “wherein the method further comprises: receiving information indicating a relative depth of movement of an elongated member within the medical tool simulator.”  Tepper teaches, “wherein the method further comprises: receiving information indicating a relative depth of movement of an elongated member within the medical tool simulator (para. 182-185 discusses the needle system, 70, will have a depth sensor 74 which is able to identify the insertion depth of the needle).”  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have combined the depth sensor, as taught by Tepper, with the ultrasound training system of Kruecker, for the purpose creating a training system which is able to track the simulated insertion depth of a needle into the body without having to penetrate a surface.
In regards to claim 22, Kruecker in view of Tepper discloses the system of claim 15.  Kruecker further discloses, “the at least one first sensor and the at least one second sensor comprise magnetic sensors (para. 29 states that the spatial tracking system 104 is an electromagnetic tracking system).”  
Claims 1, 3, 8, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kruecker et al. (US 20120189998) in view of Tepper et al. (US 20150056591), as applied to claim 11 and 15 above, in further view of Rios et al. (US 20140120505).
In regards to claim 1, the modified system of Kruecker discloses the above mentioned, but fails to disclose, “wherein the medical tool simulator comprises a medical tool insertion simulation apparatus comprising: a syringe having an injection end; and the elongated member protruding from the injection end of the syringe, the elongated member being configured to decrease a length of protrusion of the elongated member from the injection end of the syringe, (Fig. 2A the syringe device, also labeled 110 in fig. 1) comprising: a syringe having an injection end (Fig. 2A the syringe device, para. 64 states the testing tool, 110 shown in fig. 1, is the medical tool simulator, the injection end is the bottom end where the needle is); and [an] elongated member protruding from the injection end of the syringe (para. 64 the needle 212), the elongated member being configured to decrease a length of protrusion of the elongated member from the injection end of the syringe (Fig. 2A, drawing label 212 the needle and can be moved forward for an injection using the plunger 209), the elongated member being configured to receive at least one first sensor configured to indicate position information relating to the elongated member (para. 69 the syringe, 110, contains sensor to identify the 3D location and depth of the needle).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the simulated medical syringe for training, as taught by Rios, with the modified ultrasound training system of Kruecker, for the purpose of creating a training system that tracks the location of the needle over time.
In regards to claim 3, the modified system Kruecker discloses the above mentioned.  Kruecker specifically discloses, “wherein: the medical tool insertion simulation apparatus comprises the ultrasound probes wherein the ultrasound probe is configured to host at least one second sensor to indicate a position of the ultrasound probe (para. 12 system tracks position of the probe, para. 27 identifies position of the ultrasound probe), and the at least one second sensor is further configured to indicate an orientation of the ultrasound probe (para. 29 the spatial tracking system 104 identifies the spatial pose of the probe 106 which is the orientation),” but fails to disclose, “the at least one first sensor is further configured to indicate an orientation of the elongated member.”  Tepper teaches, “the at least one first sensor is further configured to indicate an orientation of the elongated member (para. 171-172 discussing the needle system 70 contains an orientation sensor, 72).” Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the simulated medical needle contains an orientation sensor, as taught by Tepper, with the modified ultrasound training system of Kruecker, for the purpose of creating a training system that tracks the location of the needle over time.  
In regards to claim 8, Kruecker in view of Tepper in view of Rios discloses the system of claim 1.  Kruecker further discloses, “the at least one first sensor and the at least one second sensor comprise magnetic sensors (para. 29 states that the spatial tracking system 104 is an electromagnetic tracking system).”  
In regards to claim 10, the modified system of Kruecker discloses the above mentioned, but fails to disclose, “the elongated member is configured to decrease the length of protrusion of the elongated member from the injection end of the syringe by retracting into the syringe when a threshold force is applied at an end of the elongated member that is opposite the syringe when the elongated member is fully protruding from the injection end of the syringe.”  Rios teaches, “the elongated member is configured to decrease the length of protrusion of the elongated member from the injection end of the syringe by retracting into the syringe when a threshold force is applied at an end of the elongated member that is opposite the syringe when the elongated member is fully protruding from the injection end of the syringe (para. 64 recites that the plunger, 209, is used to push down and cause the needle 212 to move forward, therefore adjusting the needle of the syringe).”  Therefore, it would have been obvious to one having 
In regards to claim 17, Kruecker discloses the above mentioned, but fails to disclose, “wherein: the medical tool simulator is configured to decrease a length of protrusion of the elongated member of the medical tool simulator, and the medical tool simulator and/or the elongated member is configured to receive at least one third sensor configured to indicate a relative depth of movement of the elongated member within the medical tool simulator.”  Rios teaches, “wherein: the medical tool simulator is configured to decrease a length of protrusion of the elongated member of the medical tool simulator (Fig. 2A, drawing label 212 the needle and can be moved forward for an injection using the plunger 209), and the medical tool simulator and the elongated member is configured to receive at least one third sensor configured to indicate a relative depth of movement of the elongated member within the medical tool simulator (para. 67-69 states that the syringe system measures 3D location and depth of the injection).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the injection training system, as taught by Rios, with the modified system ultrasound training system of Kruecker, for the purpose of creating an injection training system that allows users to practice giving injections with an adjustable syringe needle.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kruecker et al. (US 20120189998), in view of Tepper et al. (US 20150056591), in view of Rios et al. (US 20140120505), as applied to claim 3 above, in further view of Arai et al. (US 20170196535).
In regards to claim 4, the modified system of Kruecker discloses the above mentioned, but fails to disclose, “the apparatus is configured to receive at least one third sensor configured to indicate a relative depth of movement of the elongated member within the syringe.”  Arai teaches, “the apparatus is configured to receive at least one third sensor configured to indicate a relative depth of movement of the elongated member within the syringe (para. 20 the puncture needle contains a sensor which is used to identify direction and depth, the system is able to identify using the puncture needle if the tip has reached the required depth).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the sensor used to track needle depth, as taught by Arai, with the modified ultrasound training system of Kruecker, for the purpose of creating an ultrasound and injection training system that is used to train a user to administer proper injections. 
In regards to claim 5, Kruecker in view of Tepper in view of Rios in further view of Aria discloses the system of claim 4.  Kruecker further discloses, “display device (para. 26 the workstation 110 will present the different images in real-time) configured to: receive the position of the elongated member (para. 26 the spatial tracking system 104 tracks the position of the instrument, in this case the syringe needle 108), the orientation of the elongated member (para. 28 discusses the spatial tracking system identifying the position of the needle, this would also include orientation of the needle, para. 37 the orientation of the needle is tracked), the position of the ultrasound probe (para. 12 system tracks position of the probe, para. 27 identifies position of the ultrasound probe), and the orientation of the ultrasound probe (para. 29 the spatial tracking system 104 identifies the spatial pose of the probe 106 which is the orientation); receive, from the ultrasound probe, ultrasound data (para. 12 the position tracking and the image presented from the ultrasound scanner is a real-time image, para. 27 the visualization of the ultrasound probe and the medical tool is in real-time); and display, based on the ultrasound data, one or more ultrasound images including an overlay indicating in real-time information relating the elongated member with the ultrasound probe (para. 12 the position tracking and the image presented from the ultrasound scanner is a real-time image, para. 27 the visualization of the ultrasound probe and the medical tool is in real-time).”  
In regards to claim 6, Kruecker in view of Tepper in view of Rios in further view of Aria discloses the system of claim 5.  Kruecker further discloses, “the display device is further configured to compute the information relating the elongated member with the ultrasound probe based on at least one of the position of the elongated member (para. 28 the workstation 110 computes the simulated ablation based on the observed position of the needle, or medical tool simulator 108).”
In regards to claim 7, Kruecker in view of Tepper in view of Rios, in further view of Aria discloses the system of claim 5.  Kruecker further discloses, “wherein: the one or more ultrasound images comprise live ultrasound images (para. 26-27 the system uses an ultrasound probe to image a phantom, 102, which is a tissue-mimicking phantom and used to simulate a human body, and presents the image on the workstation, 110 including the virtual tumors, the real-time imaging is understood to be live ultrasound data because the image is presented in real time and is presented of actual images of a human body, para. 30 the phantom used is intended to mimic a portion of the human body).”
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kruecker et al. (US 20120189998), in view of Tepper et al. (US 20150056591), in view of Rios et al. (US .
In regards to claim 9, the modified system of Kruecker discloses the above mentioned, but fails to disclose, “wherein: the at least one first sensor is attached to a tip of the elongated member and is further configured to output information indicating flexing of the elongated member against another object.”  Newman teaches, “wherein: the at least one first sensor is attached to a tip of the elongated member and is further configured to output information indicating flexing of the elongated member against another object (Fig. 35-36 the tip of the needle contains a stylet 1390 which is placed over the tip and contains sensors attached to the tip, para. 201 discusses having a sensor as part of the needle stylet which is placed on the tip that is used to measure the bending and flexion, this is shown in fig. 39B).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the sensor attached to the top portion of the needle tip, as taught by Newman, with the modified training system of Kruecker, for the purpose of creating a training device that tracks the needle tip orientation in order to properly identify how the needle punctures the skin.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kruecker et al. (US 20120189998) in view of Tepper et al. (US 20150056591), in further view of Rios et al. (US 20140120505), as applied to claim 17 above, in further view of Burgkart et al. (US 20090305213).
In regards to claim 19, the modified system of Kruecker discloses the above mentioned, but fails to disclose, “wherein: the medical tool simulator is configured to decrease the length of protrusion of the elongated member by retracting the elongated member into the medical tool (Fig. 1 and Fig. 2 show the elongated member being retracted as pressure is placed on the tip, para. 45-46 discussing as the needle 2 is pressed against the simulated body, 8, the needle will move into the handle or be retracted).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the retractable needle tip, as taught by Burgkart, with the modified training system of Kruecker, for the purpose of creating a training device will simulate what it looks like when an injection occurs.    
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kruecker et al. (US 20120189998) in view of Tepper et al. (US 20150056591), as applied to claim 11 above, in further view of Lampotang et al. (US 20120280988).
In regards to claim 20, the modified system of Kruecker discloses the above mentioned, but fails to discloses, “wherein the method further comprises: receiving an orientation of the medical tool simulator from the hand-held device, the hand-held device comprising a mobile device.”  Lampotang teaches, “wherein the method further comprises: receiving an orientation of the medical tool simulator from the hand-held device, the hand-held device comprising a mobile device (see fig. 7 shows an alternative display where the simulated medical instrument is a tracked hand held display 702, this can be understood to be the mobile device, para. 103 the hand held display 702 is used to track the location and similar to the hand held device).”  Therefore, it would have been obvious to one to having ordinary skill in the art at the 
Response to Arguments
Applicant’s arguments with respect to the prior art rejection have been fully considered but are considered moot due to the amended claim limitations.  In regards to claim 11 the Applicant argues that the amended claim limitation is not taught by Kruecker.  The Examiner points out that this argument is moot due to the newly amended limitation.  Kruecker however has been reapplied as a primary reference to teach the simulated ultrasound system as discussed in paragraph 23-27.  In regards to claim 15 the Applicant argues that the amended claim limitation is not taught by Masuda.  The Examiner points out that due to the amended limitations the current arguments are moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY M DEL VALLE whose telephone number is (571)270-5307.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.D.V/            Examiner, Art Unit 3715

/JAMES B HULL/            Primary Examiner, Art Unit 3715